DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on July 5, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States Patent 11,035,665 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed July 5, 2022 with regards to the rejection of claims 1-18 under 35 USC 103 as being unpatentable over Liu et al (2017/0241764) in view of Da et al (2012/0278036) have been fully considered but they are not persuasive.
On pages 9-10 of the remarks, applicant argues that the combination of Liu and Da cannot be used to render the claimed invention unpatentable because MPEP 2143.01 correctly mentions that any proposed modification cannot change the principle of operation of a reference.  Applicant notes that because Liu is related to an interferometer based metrology system that is focused on “unwrapping of the phase algorithms of a patterned wafer” using regional unwrapping with pattern assisted correction, and because Da involves “projecting a monochrome sinusoidal fringe pattern onto the surface of the object to be measured, taking a picture of the surface of the object to be measured with [a] CCD”, then it follows that Liu would no longer be capable of “unwrapping of the phase of the interferograms of a patterned wafer”, so the suggested modification would significantly change the operation of Liu.  Additionally, even if Liu could be modified to incorporate the subject matter of Da, applicant submits that such a modification would amount of a substantial reconstruction and/or redesign of the elements shown in Liu.  While the examiner appreciates these remarks, they are not found to be persuasive to render nonobvious the claimed invention in view of the teachings of Liu and Da.
As noted in MPEP 2145, "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").
Here, the examiner maintains that the combination of Liu and Da would not amount of a substantial reconstruction and/or redesign of the elements of Liu and would not change the principle of operation of Liu.  The teachings of Da are not being used to bodily incorporate any potential aspects of an optical measurement device into Liu (as per the findings in Keller), as Liu already discloses the entirety of the claimed interferometer subsystem.  Instead, the teachings of Da are only used to render obvious aspects of the data processing of the interferogram of Liu that Liu does not already teach, as both Liu and Da are concerned with the generation of phase maps and then performing phase unwrapping procedures of those phase maps.  Therefore, combining the teachings of Da with Liu does not involve an ability to combine any specific structures of Liu and Da (as per the findings in Nievelt).  This is of particular note because the invention of Da is not directly concerned with a specific optical apparatus, but instead is drawn to a method of phase mapping and unwrapping procedures in order to obtain three dimensional information of a measured object (as evidenced by, for example, the title, abstract, and single claim found in Da). 
In summary, it is not necessary that the inventions of the references be physically combinable in order to render obvious the invention under review as held by Sneed.  Here, the teachings of Da were relied upon only to teach specific aspects of phase mapping and unwrapping procedures that were not present in Liu.  And, as discussed in the rejection of February 3, 2022, and repeated in the rejection below, Da provides explicit motivation for wanting to select a first-subset of pixels based on data quality.  Picking the sub-set of pixels based on a quality map creates a phase unwrapping path that is more reliable, which can in turn decrease the failure rate during the phase unwrapping process and obtain a more accurate absolute phase result (see paragraph 0042 of Da).  This will lead to a more accurate surface height map of the sample.  As a result, the claims remain rejected as unpatentable under 35 USC 103 over the combination of Liu and Da for the reasons set forth below.
Finally, the examiner notes that the assertion of Official notice in claims 8 and 17 was not traversed as part of the July 5, 2022 remarks.  The well-known in the art statement is hereby taken to be admitted prior art as a result of the failure to traverse.  See MPEP 2144.03 C.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (2017/0241764) in view of Da et al (2012/0278036).
Regarding claim 1, Liu (Figs. 1-3 and 10) discloses an inspection system comprising an interferometer sub-system 140a, 140b configured to acquire an interferogram of a sample 101 (see paragraphs 0025 and 0028); and a controller 130 communicatively coupled to the interferometer sub-system (controller 130 is communicatively coupled to the interferometers via detectors 116a/116b as per paragraph 0030), the controller including one or more processors 132 configured to execute a set of program instructions stored in a memory 134 (see paragraph 0031), the set of program instructions configured to cause the one or more processors to: receive the interferogram from the interferometer sub-system (see paragraph 0033); generate a phase map 206 of the sample based on the received interferogram 202 (see Fig. 2 and paragraph 0036), wherein the phase map includes a plurality of pixels (see paragraph 0054 – “a wrapped phase map is partitioned into one or more blocks, wherein a block is a rectangular region of pixels”; see also step 1002 in Fig. 10A); select a first sub-set of pixels of the plurality of pixels (see step 1004 in Fig. 10A and paragraph 0057); perform a first set of one or more phase unwrapping procedures on the sub-set of pixels of the phase map to generate an unwrapped phase map (see step 1006 in Fig. 10A and paragraphs 0056-0057); and generate a first surface height map of the sample based on the unwrapped phase map (see paragraphs 0033, 0036, 0049, 0061, and 0063, for example; as per paragraph 0063, “to generate a true unwrapped phase map that corresponds to the surface height map of the wafer 101”).
Liu, however, fails to disclose that the first sub-set of pixels is selected based on data quality.
Da teaches, in a method for data processing fringe information to solve the phase distribution of a fringe pattern to obtain profile information of a measured object, selecting a sub-set of pixels based on data quality.  Here, in paragraph 0055, for example, Da discloses the creation of a quality map to guide the quality unwrapping of a relative phase map.  The quality map allows for dividing the relative phase distribution into two parts by quality according to the quality map; this is seen as selecting a first sub-set of pixels based on data quality, as phase unwrapping for the part with better quality is performed by a particular method.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the first sub-set of pixels based on data quality in the processing of the system of Liu as taught by Da, the motivation being that picking the sub-set of pixels based on a quality map creates a phase unwrapping path that is more reliable, which can in turn decrease the failure rate during the phase unwrapping process and obtain a more accurate absolute phase result (see paragraph 0042 of Da). 
	As for claim 2, Liu discloses that the controller is further configured to select an additional sub-set of pixels of the plurality of pixels of the phase map to be used for phase unwrapping procedures, the additional sub-set of pixels different from the first sub-set of pixels (see paragraph 0054 – “It is noted herein that the phase unwrapping method 300 may be further improved by first performing phase unwrapping separately on multiple regions, or blocks, of the wrapped phase map”); perform a second set of one or more phase unwrapping procedures on the second sub-set of pixels of the phase map to generate an additional unwrapped phase map (see paragraphs 0054-0055, and see also step 1006 in Fig. 10A and paragraphs 0056-0057); and selectively adjust one or more characteristics of the first surface height map based on the additional unwrapped phase map (see paragraph 0054 – “correcting phase continuities between multiple regions”; see also paragraphs 0058 and 0061, for example).
	As for claims 3-4, Liu discloses that the first set of one or more phase unwrapping procedures include one or more computationally expensive phase unwrapping procedures as compared to the second set of one or more phase unwrapping procedures (see paragraph 0055 – “In another embodiment, a phase unwrapping procedure such as, but not limited to minimum norm, path following, Flynn Minimum Discontinuity, Quality Guided Phase Unwrapping, or Phase Unwrapping via Max Flows (PUMA) is selectively applied to one or more structures.  In another embodiment, pattern information is integrated into a phase unwrapping procedure by, for example, adding a pattern constraint.  In this way, any benefits of applying a phase unwrapping procedure may be obtained without applying a phase unwrapping procedure to an entire wafer.  It is noted herein that directly generating an unwrapped phase map through pattern-assisted corrections or selectively applying phase unwrapping procedures may increase the speed at which wafers are analyzed.”).
	As for claim 5, Liu teaches that the one or more phase unwrapping procedures include all the claimed phase unwrapping procedures set forth by the instant claim (see paragraph 0039).
As for claim 6, Liu discloses that the first surface height map is proportional to the unwrapped phase map (see paragraph 0036).
As for claim 7, Liu discloses that an intensity map of the interferogram corresponds to a modulated representation of a surface of the sample (see paragraphs 0005, 0006, 0038, and claim 1).
As for claim 8, the combination of Liu and Da discloses the claimed invention as set forth above regarding claim 1 and Liu further discloses that the controller determines one or more characteristics of the sample based on the first surface height map (see the true height map that can be obtained from the surface height map in Fig. 4B and paragraph 0049).  However, Liu fails to disclose that the controller is further configured to generate one or more control signals configured to selectively adjust one or more characteristics of one or more process tools based on the one or more determined characteristics.
The examiner takes Official notice as to the well known ability of using interferometrically measured information about a surface in a feedback loop to adjust a process tool used in, for example, semiconductor wafer manufacturing.  In that light, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the characteristics generated by the interferometer and unwrapping of Liu and Da to generate one or more control signals that can selectively adjust one or more characteristics of one or more process tools, the motivation being to improve the semiconductor production process by adjusting that processing on the fly due to any errors or irregularities from a golden die that are indicated as a result of the interferometric measurement of a wafer from the production line.
	Regarding claim 9, Liu (Figs. 1-3 and 10) discloses an inspection system comprising a controller 130 communicatively coupled to an interferometer subsystem 140a, 140b, the controller including one or more processors 132 and a memory 134, the one or more processors configured to execute a set of program instructions stored in memory (see paragraph 0031), the set of program instructions configured to cause the one or more processors to receive an interferogram 202 of a sample 101 (see paragraph 0033); generate a phase map 206 of the sample based on the received interferogram 202 (see Fig. 2 and paragraph 0036), wherein the phase map includes a plurality of pixels (see paragraph 0054 – “a wrapped phase map is partitioned into one or more blocks, wherein a block is a rectangular region of pixels”; see also step 1002 in Fig. 10A); select a first sub-set of pixels of the plurality of pixels (see step 1004 in Fig. 10A and paragraph 0057); perform a first set of one or more phase unwrapping procedures on the sub-set of pixels of the phase map to generate an unwrapped phase map (see step 1006 in Fig. 10A and paragraphs 0056-0057); and generate a first surface height map of the sample based on the unwrapped phase map (see paragraphs 0033, 0036, 0049, 0061, and 0063, for example; as per paragraph 0063, “to generate a true unwrapped phase map that corresponds to the surface height map of the wafer 101”).
Liu, however, fails to disclose that the first sub-set of pixels is selected based on data quality.
Da teaches, in a method for data processing fringe information to solve the phase distribution of a fringe pattern to obtain profile information of a measured object, selecting a sub-set of pixels based on data quality.  Here, in paragraph 0055, for example, Da discloses the creation of a quality map to guide the quality unwrapping of a relative phase map.  The quality map allows for dividing the relative phase distribution into two parts by quality according to the quality map; this is seen as selecting a first sub-set of pixels based on data quality, as phase unwrapping for the part with better quality is performed by a particular method.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the first sub-set of pixels based on data quality in the processing of the system of Liu as taught by Da, the motivation being that picking the sub-set of pixels based on a quality map creates a phase unwrapping path that is more reliable, which can in turn decrease the failure rate during the phase unwrapping process and obtain a more accurate absolute phase result (see paragraph 0042 of Da). 
	As for claim 10, Liu discloses that the interferogram is received from the interferometer sub-system communicatively coupled to the controller (controller 130 is communicatively coupled to the interferometers via detectors 116a/116b as per paragraph 0030).
	As for claim 11, Liu discloses that the controller is further configured to select an additional sub-set of pixels of the plurality of pixels of the phase map to be used for phase unwrapping procedures, the additional sub-set of pixels different from the first sub-set of pixels (see paragraph 0054 – “It is noted herein that the phase unwrapping method 300 may be further improved by first performing phase unwrapping separately on multiple regions, or blocks, of the wrapped phase map”); perform a second set of one or more phase unwrapping procedures on the second sub-set of pixels of the phase map to generate an additional unwrapped phase map (see paragraphs 0054-0055, and see also step 1006 in Fig. 10A and paragraphs 0056-0057); and selectively adjust one or more characteristics of the first surface height map based on the additional unwrapped phase map (see paragraph 0054 – “correcting phase continuities between multiple regions”; see also paragraphs 0058 and 0061, for example).
As for claims 12-13, Liu discloses that the first set of one or more phase unwrapping procedures include one or more computationally expensive phase unwrapping procedures as compared to the second set of one or more phase unwrapping procedures, and that the second set of one or more phase unwrapping procedures are selected based on the first surface height map (see paragraph 0055 – “In another embodiment, a phase unwrapping procedure such as, but not limited to minimum norm, path following, Flynn Minimum Discontinuity, Quality Guided Phase Unwrapping, or Phase Unwrapping via Max Flows (PUMA) is selectively applied to one or more structures.  In another embodiment, pattern information is integrated into a phase unwrapping procedure by, for example, adding a pattern constraint.  In this way, any benefits of applying a phase unwrapping procedure may be obtained without applying a phase unwrapping procedure to an entire wafer.  It is noted herein that directly generating an unwrapped phase map through pattern-assisted corrections or selectively applying phase unwrapping procedures may increase the speed at which wafers are analyzed.”).
	As for claim 14, Liu teaches that the one or more phase unwrapping procedures include all the claimed phase unwrapping procedures set forth by the instant claim (see paragraph 0039).
	As for claim 15, Liu discloses that the first surface height map is proportional to the unwrapped phase map (see paragraph 0036).
As for claim 16, Liu discloses that an intensity map of the interferogram corresponds to a modulated representation of a surface of the sample (see paragraphs 0005, 0006, 0038, and claim 1).
As for claim 17, the combination of Liu and Da discloses the claimed invention as set forth above regarding claim 9 and Liu further discloses that the controller determines one or more characteristics of the sample based on the first surface height map (see the true height map that can be obtained from the surface height map in Fig. 4B and paragraph 0049).  However, Liu fails to disclose that the controller is further configured to generate one or more control signals configured to selectively adjust one or more characteristics of one or more process tools based on the one or more determined characteristics.
The examiner takes Official notice as to the well known ability of using interferometrically measured information about a surface in a feedback loop to adjust a process tool used in, for example, semiconductor wafer manufacturing.  In that light, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the characteristics generated by the interferometer and unwrapping of Liu and Da to generate one or more control signals that can selectively adjust one or more characteristics of one or more process tools, the motivation being to improve the semiconductor production process by adjusting that processing on the fly due to any errors or irregularities from a golden die that are indicated as a result of the interferometric measurement of a wafer from the production line.
Regarding claim 18, Liu (Figs. 1-3 and 10) discloses a method comprising receiving an interferogram 202 of a sample 101 from an interferometer sub-system 140a, 140b (see paragraph 0033); generating a phase map 206 of the sample based on the received interferogram 202 (see Fig. 2 and paragraph 0036), wherein the phase map includes a plurality of pixels (see paragraph 0054 – “a wrapped phase map is partitioned into one or more blocks, wherein a block is a rectangular region of pixels”; see also step 1002 in Fig. 10A); selecting a sub-set of pixels of the plurality of pixels (see step 1004 in Fig. 10A and paragraph 0057);  performing one or more phase unwrapping procedures on the sub-set of pixels of the phase map to generate an unwrapped phase map (see step 1006 in Fig. 10A and paragraphs 0056-0057); and generating a surface height map of the sample based on the unwrapped phase map (see paragraphs 0033, 0036, 0049, 0061, and 0063, for example; as per paragraph 0063, “to generate a true unwrapped phase map that corresponds to the surface height map of the wafer 101”).
Liu, however, fails to disclose that the first sub-set of pixels is selected based on data quality.
Da teaches, in a method for data processing fringe information to solve the phase distribution of a fringe pattern to obtain profile information of a measured object, selecting a sub-set of pixels based on data quality.  Here, in paragraph 0055, for example, Da discloses the creation of a quality map to guide the quality unwrapping of a relative phase map.  The quality map allows for dividing the relative phase distribution into two parts by quality according to the quality map; this is seen as selecting a first sub-set of pixels based on data quality, as phase unwrapping for the part with better quality is performed by a particular method.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the first sub-set of pixels based on data quality in the method of Liu as taught by Da, the motivation being that picking the sub-set of pixels based on a quality map creates a phase unwrapping path that is more reliable, which can in turn decrease the failure rate during the phase unwrapping process and obtain a more accurate absolute phase result (see paragraph 0042 of Da). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        July 29, 2022